IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-49,062-03; WR-49,062-04


                      EX PARTE GEORGE L. WILLIAMS, Applicant



                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. W08-62218-U(A); W10-00781-U(A)
               IN THE 291ST DISTRICT COURT FROM DALLAS COUNTY



       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense

of compelling prostitution of a child less than 17 years of age in two cause numbers and sentenced

to imprisonment for life in one cause and twenty years’ imprisonment in the other cause. The Fifth

Court of Appeals affirmed his convictions. Williams v. State, 05-11-01729-CR; 05-12-00007-CR

(Tex. App.—Dallas Aug. 2, 2013, pet. ref’d)(not designated for publication).
       On October 24, 2014, an order designating issues was signed by the trial court, but no

affidavits or findings of fact have been forwarded to this Court with the applications. It appears that

the trial court has not completed its fact-finding. We remand these applications to the 291st District

Court of Dallas County to allow the trial judge to complete an evidentiary investigation and enter

findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: April 29, 2015
Do not publish